DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jonathan Gray on 02/04/2022.
The application has been amended as follows: 
(Currently Amended) A vehicle-implemented noise-cancellation system, comprising:
	a noise-cancellation system disposed in a vehicle, the noise-cancellation system comprising an adaptive filter being adjusted according to a reference signal and an error signal, the adaptive filter outputting a noise-cancellation signal, which, when transduced into a noise-cancellation audio signal by a speaker, cancels road noise within at least one zone within a cabin of the vehicle; and
	an adjustment module configured to vary a power of the noise-cancellation signal or a rate of adaptation of the adaptive filter from a first value to a second value, passing through at least one intermediate value between the first value and the second value, based on a comparison of a signal to a threshold, wherein the signal is indicative of at least one of: a speed of the vehicle, revolutions per minute of an engine of the vehicle, gear position of the engine, and a measure of similarity between [[the]] outputs of at least two reference sensors 

(Canceled) 

(Currently Amended) The vehicle-implemented noise-cancellation system of claim 1, wherein the threshold is a fixed threshold.

(Currently Amended) The vehicle-implemented noise-cancellation system of claim 1, wherein the threshold is a variable threshold, the variation of the a signal-to-noise ratio of the reference signal.

(Currently Amended) The vehicle-implemented noise-cancellation system of claim 1, wherein the intermediate value is determined according to a predetermined function of the 

(Original) The vehicle-implemented noise-cancellation system of claim 5, wherein the predetermined function is a linear function.

(Original) The vehicle-implemented noise-cancellation system of claim 5, wherein the predetermined function is a logarithmic function.

(Currently Amended) A vehicle-implemented noise-cancellation system, comprising:
	a noise-cancellation system disposed in a vehicle, the noise-cancellation system comprising an adaptive filter being adjusted according to a reference signal and an error signal, the adaptive filter outputting a noise-cancellation signal, which, when transduced into a noise-cancellation audio signal by a speaker, cancels road noise within at least one zone within a cabin of the vehicle; and
	an adjustment module configured to vary a power of the noise-cancellation signal or a rate of adaptation of the adaptive filter from a first value to a second value based on a comparison of a signal indicative of a state of the vehicle or a measure of relationship threshold, wherein the signal indicative of a state of the vehicle is received from an engine computer unit.

(Original) The vehicle-implemented noise-cancellation system of claim 8, wherein the state of the vehicle is at least one of: a speed of the vehicle, revolutions per minute of an engine of the vehicle, and gear position of an engine of the vehicle.

(Currently Amended) The vehicle-implemented noise-cancellation system of claim 8, wherein the threshold is a fixed threshold.

(Currently Amended) The vehicle-implemented noise-cancellation system of claim 8, wherein the threshold is a variable threshold, the variation of the variable threshold being based upon a second time-varying signal indicative of [[the]] a signal-to-noise ratio of the reference signal.

(Currently Amended) A computer-implemented method for smoothly transitioning a , implemented in a vehicle, from an off state to an on state, comprising:
receiving a signal indicative of a signal-to-noise ratio of a reference sensor of the noise-cancellation system;
comparing a value of the signal to a first threshold, wherein if a value of the signal is less than the first threshold a power of a noise-cancellation signal or a rate of adaptation of the noise-cancellation system is set to a first value, wherein if the value of the signal is greater than the first threshold, performing the step of:
comparing the value of the signal to a second threshold, wherein if the value of the signal is greater than the second threshold, the power of the noise-cancellation signal or the rate of adaptation is set to a second value, wherein if the signal is greater than the first threshold and less than the second threshold the power of a noise-cancellation signal or the rate of adaptation is set to an intermediate value, wherein the second threshold is greater than the first threshold, wherein the signal is indicative of at least one of: a speed of the vehicle, revolutions per minute of an engine of the vehicle, gear position of an engine of the vehicle, and a measure of similarity between [[the]] outputs of at least two reference sensors.
	
(Canceled) 

(Currently Amended) The computer-implemented method of claim 12, wherein the value of the intermediate value is determined according to a predetermined function of the signal.

(Original) The computer-implemented method of claim 14, wherein the predetermined function is a linear function.

(Original) The computer-implemented method of claim 14, wherein the predetermined function is a logarithmic function.

(Original) The computer-implemented method of claim 12, wherein the value of the first threshold and the second threshold are determined according to a second signal indicative of a signal-noise-ratio of the reference sensor.

(Currently Amended) The computer-implemented method of claim 12, further comprising the steps of:
receiving a second signal indicative of a signal-to-noise ratio of the reference sensor;
 comparing a value of the second signal to a third threshold, wherein if a value of the signal is less than the third threshold the first threshold is set to a first threshold value, wherein if the value of the second signal is greater than the third threshold, performing the step of:
comparing the value of the second signal to a fourth threshold, wherein if the value of the second signal is greater than the fourth threshold the first threshold is set to a second threshold value, wherein if the second signal is greater than the third threshold and less than the fourth threshold the first threshold is set to an intermediate value, wherein the second threshold is greater than the first threshold.

(New) The vehicle-implemented noise-cancellation system of claim 3, wherein the variation of the power of the noise-cancellation signal or the rate of adaptation of the adaptive filter is further based on a comparison of the signal to a second fixed threshold.

(New) The vehicle-implemented noise-cancellation system of claim 4, wherein the variation of the power of the noise-cancellation signal or the rate of adaptation of the adaptive filter is further based on a comparison of the signal to a second variable threshold.

Allowable Subject Matter
In view of further search and amended claims, claims 1, 3-12, 14-20 are allowed.
The following  is  an  examiner’s  statement  of  reasons  for  allowance of   claims 1, 3-12, 14-20:
Claims 1, 3-12, 14-20  are allowed in view of Applicant's amendment and accompanying remarks filed on 02/04/2022.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to /FRIEDRICH FAHNERT/ whose telephone number is (571)270-7797. The examiner can normally be reached 7:00 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 5712727848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FRIEDRICH FAHNERT/
Examiner
Art Unit 2654



/VIVIAN C CHIN/           Supervisory Patent Examiner, Art Unit 2654